In a summary proceeding to recover possession of real property, order of the County Court of Westchester County, reversing a final order of the City Court of Mount Vernon, reversed on the law and the facts, and the final order of the City Court of Mount Vernon, reinstated, with costs in this court and in the County Court of Westchester County. The final order of the City Court of Mount Vernon was properly granted upon the termination of respondent’s tenancy, for violation of the covenant against subletting contained in her lease. Lewis, P. J., Hagarty, Carswell, Johnston and Nolan, JJ., concur.